Citation Nr: 1730269	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-25 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected meniscectomy of the right knee with DJD and instability prior to December 9, 2011.

2.  Entitlement to a rating in excess of 10 percent for service-connected meniscectomy of the right knee with DJD and limitation of motion prior to December 9, 2011.

3.  Entitlement to a higher rating for service-connected status-post right total knee replacement, in excess of 60 percent from February 1, 2013 to March 25, 2013, and in excess of 30 percent from May 1, 2014.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2012 and October 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran asserted that he has been unable to work as a result of his service-connected right knee disability.  See, e.g., the Veteran's statement dated December 2015.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issue of entitlement to a TDIU is further addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  Prior to December 9, 2011, the service-connected right knee meniscectomy with DJD was manifested by moderate weakness and instability to varus/valgus stress.

2.  Prior to December 9, 2011, the service-connected right knee meniscectomy with DJD was manifested by limitation of motion to no less than 109 degrees with pain and extension to zero degrees.
3.  From February 1, 2013 to March 25, 2013, the competent medical evidence of record demonstrates that the Veteran's status-post total right knee replacement was manifested by pain, weakness, swelling, instability, and minimal limitation of motion.

4.  From May 1, 2014, the competent medical evidence of record demonstrates that the Veteran's status-post total right knee replacement is manifested by pain, weakness, swelling, instability, and minimal limitation of motion.


CONCLUSIONS OF LAW

1.  Prior to December 9, 2011, the criteria for an evaluation in excess of 20 percent for right knee meniscectomy with DJD and instability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (2016).

2.  Prior to December 9, 2011, the criteria for a disability rating in excess of 10 percent for service-connected meniscectomy of the right knee with DJD and limitation of motion were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5010, 5260, 5261, 5262, 5257 (2016).

3.  From February 1, 2013 to March 25, 2013, the criteria for a rating in excess of 60 percent for the Veteran's service-connected status-post total right knee replacement were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71, 4.71a, DC 5055 (2016).

4.  From May 1, 2014, the criteria for the assignment of a 60 percent disability rating, but no higher, for the service-connected status-post total right knee replacement have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71, 4.71a, DC 5055 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Neither the Veteran nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to the claim of entitlement to an increased rating for status-post right total knee replacement, pre-decisional notice letters dated in May 2011 and August 2011 complied with VA's duty to notify the Veteran as to the increased rating claims.  The letters also informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of his claims.

The Veteran was afforded VA examinations in June 2011, October 2012, and July 2016 with respect to the pending claims.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the June 2011, October 2012, and July 2016 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claims.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

a. Right knee DJD with instability and limitation of motion prior to December 9, 2011.

The Veteran filed his claim of entitlement to an increased rating for the service-connected right knee disability in April 2011, at that time his right knee was evaluated as 20 percent for meniscectomy of the right knee with instability and 10 percent for meniscectomy of the right knee with DJD and limitation of motion.  In a September 2012 rating decision, the RO granted a temporary total evaluation from December 9, 2011 (the date of the Veteran's total right knee replacement) until February 1, 2013 based upon surgery or other treatment necessitating convalescence.  This rating was confirmed in an October 2012 rating decision.  In a July 2013 rating decision, the RO established a 60 percent rating for status-post total right knee replacement from February 1, 2013, and a temporary total rating from March 25, 2013, based upon a revised total right knee replacement surgery and period of convalescence; a 30 percent evaluation was assigned from May 1, 2014.  The July 2013 rating decision also discontinued the previously established 20 percent and 10 percent ratings based upon instability and limitation of motion, effective from December 9, 2011.

As the Veteran filed his claim of entitlement to an increased rating in April 2011, the Board must consider whether higher ratings were warranted for meniscectomy of the right knee prior to December 9, 2011.

Here, the service-connected residuals of a meniscectomy of the right knee with DJD and limitation of motion was assigned a 10 percent rating under 38 C.F.R. § 4.71a, DCs 5010-5260 (arthritis, due to trauma - leg, limitation of flexion).  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen).  He was also assigned a separate 20 percent rating for instability of the right knee under 38 C.F.R. § 4.71a, DC 5257 (knee, other impairment of) prior to December 9, 2011.

The principal manifestations of the Veteran's right knee disability were pain, limitation of motion, and ligamental laxity with complaints of weakness.  Moreover, as will be discussed below, the x-ray evidence of record substantiates a diagnosis of osteoarthritis of the Veteran's right knee.  Due to the x-ray evidence of osteoarthritis, as well as, the objective evidence of limitation of motion, the Veteran's meniscectomy of the right knee with DJD, limitation of motion, and instability is appropriately rated under DCs 5010-5260 and 5010-5257.

Moreover, under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2016); see also Esteban, 6 Vet. App. at 261.  Specifically, VA General Counsel has concluded that a claimant who has arthritis and instability of a knee may be rated separately under DCs 5003 and 5257 and that evaluation of knee dysfunction under both codes would not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, a veteran who has both arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Based on the medical evidence demonstrating both arthritis and instability of the right knee, the separate disability ratings assigned to the right knee were appropriate in this matter prior to December 9, 2011.

With respect to the right knee, arthritis due to trauma, substantiated by x-ray findings, will be rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, DC5010.  Under DC 5003 (degenerative arthritis), arthritis of a major joint be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45 (2016).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  See 38 C.F.R. § 4.71a, DC 5003 (2016).

Under DC 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261.

Under DCs 5260 and 5261, a veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

For the reasons set forth below, the Board finds that the ratings in excess of the assigned 10 percent rating, for service-connected meniscectomy of the right knee with DJD and limitation of motion, and 20 percent, for meniscectomy of the right knee with DJD and instability, were not warranted prior to December 9, 2011.

The Veteran was afforded a VA examination in June 2011 at which time he reported pain, instability, weakness, stiffness, fatigability, and lack of endurance in the right knee.  He denied swelling, giving way, locking, heat, and redness.  The Veteran's right knee disability was treated with Etodolac and Hydrocodone.  The Veteran reported severe flare-ups of right knee pain when doing things at work, in the house, or such as walking.  He stated that the flare-ups may last for an entire day, and are relieved with pain pills.  The examiner estimated that the Veteran's daily activities were impaired by 40 percent due to these flare-ups.  The Veteran denied use of any devices for ambulation.  He denied episodes of dislocation.  However, he described popping in his right knee with pain and limitation of motion.  Range of motion testing revealed flexion to 112 degrees, which was reduced to 109 degrees upon five repetitions.  Extension was to 0 degrees.  Joint instability testing was normal, except for mild varus/valgus instability of the medial collateral ligaments.  The examiner reported that there was objective evidence of pain, instability, tenderness, abnormal movement, and guarding of movement.  The Veteran's gait was abnormal; specifically, the "stance phase" of his gait was prolonged.  The examiner reported that the Veteran had no functional limitations upon standing and walking.  There were no signs of abnormal weight-bearing.  The examiner confirmed a diagnosis of DJD of the right knee, status-post meniscectomy with residual scar, slight instability, and limitation of motion.  The examiner reported that the Veteran's right knee disability affects his daily activities "in that it hurts when delivering boxes and hurts sitting down in the vehicle.  Veteran works for U.P.S. and has to be careful where he steps."

Diagnostic Code 5260 contemplates a 10 percent evaluation where there is limitation of knee flexion to 45 degrees, which is far exceeded by the flexion measurement recorded in the June 2011 VA examination report.  Crucially, as demonstrated by the objective evidence of record outlined above, there is no evidence which indicates that a greater limitation of flexion in the right knee prior to December 9, 2011.  Accordingly, an increased disability rating cannot be assigned based on DC 5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees.  As detailed above, the June 2011 VA examination report noted that the right knee extension to no worse than zero degrees.  Thus, a compensable disability rating cannot be assigned under DC 5261.

In short, under DCs 5260 and 5261, respectively, the limitation of right knee movement exhibited by the Veteran is not as significantly impaired or limited as to indicate an increased evaluation under DCs 5260 or 5261.

Critically, functional loss must be rated under the diagnostic code pertaining to limitation of motion of the affected joint, pursuant to 38 C.F.R. § 4.40; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (noting that functional loss due to pain is to be rated at the same level as where motion is impeded); DeLuca v. Brown, 8 Vet. App. 202, 205-06 (noting that the disabling effect of painful motion must be considered when rating joint disabilities) (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (stating that functional loss caused by pain must be rated at the same level as if that functional loss were caused by some other factor that actually limited motion)); c.f., Petitti v. McDonald, No. 13-3469 (U.S. Vet. App. October 28, 2015).  The Board finds that there is no basis upon which to find additional limitation due to functional factors.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 32.  To this end, the VA examiner indicated that, although the Veteran experiences pain upon flexion, he is able to achieve no less than 109 degrees of flexion and zero degrees of extension, even with five repetitions.  The Veteran therefore did not meet the criteria for the assignment of separate disability ratings for limitation of flexion or extension in the right knee under VAOPGCPREC 09-2004, VAOPGCPREC 23-97, or VAOPGCREC 9-98 prior to December 9, 2011.

As indicated above, the Veteran is assigned a separate 20 percent disability rating for instability of the right knee prior to December 9, 2011, which the Board will consider under DC 5257.  See 38 C.F.R. §§ 4.14, 4.71a; cf. VAOPGCPREC 23-97 (July 1, 1997).

Under DC 5257, a 10 percent disability is warranted when instability is slight, a 20 percent disability is warranted when instability of the knee is moderate, and a 30 percent disability is warranted when instability is severe.

The Board observes that the Veteran endorsed weakness and giving way in the right knee, and mild instability was noted upon objective joint stability testing.  See the VA examination report dated June 2011.  While the Board recognizes that the Veteran experienced instability of his right knee, the most probative evidence, particularly the objective tests results from the VA medical examination referenced above, establish that the Veteran's right knee instability or subluxation was not more than moderate prior to December 9, 2011.  Therefore, a disability rating in excess of 20 percent is not warranted under DC 5257.

In considering the applicability of other diagnostic codes, the Board notes that DC 5258 provides the rating criteria for dislocation of semilunar cartilage and DC 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  Under DC 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In this regard, the Board finds that a separate rating would not be warranted under DC 5258 because, although the Veteran reported swelling, the medical evidence of record does not show that there is dislocation with frequent episodes of locking and effusion into the joint and the Veteran's knee pain has been considered in the currently assigned ratings.

Under DC 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  In this regard, the Board finds that a separate rating would not be warranted because the medical evidence of record does not show that the Veteran has experienced symptomatic removal of the semilunar cartilage.

The Board also finds that DC 5263 (genu recurvatum) is not applicable here, as the medical evidence does not show that the Veteran has this condition.  38 C.F.R. § 4.71a, DC 5263.

Therefore, the Board finds that, prior to December 9, 2011, the Veteran was not entitled to a rating in excess of 10 percent for meniscectomy of the right knee with DJD and limitation of motion or a rating in excess of 20 percent for meniscectomy of the right knee with DJD and instability.  Crucially, the competent, probative evidence shows that his symptoms do not meet the criteria for the next higher ratings prior to December 9, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

b. Status-post right knee total replacement from February 1, 2013.

As detailed above, the Veteran's service-connected right knee disability is currently rated as 60 percent disabling from February 1, 2013 to March 25, 2013, and 30 percent from May 1, 2014 under DC 5055 (knee replacement (prosthesis)).

Diagnostic Code 5055 is clearly applicable because it pertains specifically to the disability at issue following the Veteran's December 9, 2011 total right knee replacement.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested than another diagnostic code should be used.

Under DC 5055, the minimum rating is 30 percent.  A 60 percent rating is warranted with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent rating is available for one year following implementation of the prosthesis.  38 C.F.R. § 4.71a, DC 5055 (2016).
If there are intermediate degrees of residual weakness, pain, or limitation of motion, Diagnostic Code 5055 instructs to rate by analogy to Diagnostic Codes 5256, 5261, or 5262.

Ankylosis of the knee that is a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, warrants a 30 percent evaluation.  Ankylosis in flexion between 10 and 20 degrees is rated 40 percent disabling.  Ankylosis in flexion between 20 and 45 degrees is rated 50 percent disabling.  Ankylosis which is extremely unfavorable, in flexion at an angle of 45 degrees or more is rated 60 percent disabling.  See 38 C.F.R. § 4.71a, DC 5256 (2016).

Limitation of leg extension is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261 (2016).

A 40 percent rating under DC 5262 requires nonunion of the tibia and fibula with loose motion, requiring use of a brace.  Malunion of the tibia and fibula with marked knee or ankle disability allows for the assignment of a 30 percent rating; with moderate disability, 20 percent; and with slight disability 10 percent.  See 38 C.F.R. § 4.71a, DC 5262 (2016).

As described above, the Veteran underwent a right total knee replacement on December 9, 2011.  He was assigned a temporary total rating from December 9, 2011 to February 1, 2013 based upon the surgery and the need for convalescence.  A 60 percent rating was assigned from February 1, 2013.  On March 25, 2013, he underwent a total right knee replacement revision.  He was assigned a temporary total rating from March 25, 2013 to May 1, 2014 based upon surgery and the need for convalescence.  A 30 percent rating was assigned from May 1, 2014.

The Board has reviewed the evidence of record and, for the reasons expressed below, finds that a rating in excess of 60 percent rating is not warranted from February 1, 2013 to March 25, 2013.  However, a rating of 60 percent, but no higher, is warranted for the Veteran's service-connected right knee disability from May 1, 2014.

VA treatment records dated in March 2013 indicated that, following the Veteran's December 2011 total knee replacement, he injured his right knee twice and created a loosening in the joint.  Subsequent March 2013 treatment records noted that the Veteran would require a right total knee replacement revision.  The surgery was conducted on March 25, 2013.

VA treatment records dated in May 2014 noted that the Veteran experienced pain and swelling following his March 2013 surgery with chronic lymphedema.  A varus valgus stress test revealed 3mm. to 5mm. of laxity.  His right knee flexion was limited to 110 degrees.  Upon physical examination there was no heat or redness of the right lower extremity.

VA treatment records dated in October 2015 documented the Veteran's continuing complaints of pain and swelling in the right knee.  VA treatment records dated in November 2015 indicated continuing lymphedema of the right lower extremity.  Flexion of the right knee was to 105 degrees.  Varus/valgus stress testing continued to document 3mm. to 5mm. of laxity in the right knee.

In a December 2015 statement, the Veteran asserted that he is still in pain following his March 2013 total knee replacement revision.  He reported that he is unable to walk very far and cannot stand very long.  He stated that he cannot work anymore due to his right knee symptoms.

The Veteran was afforded a VA examination in July 2016 to assess the current severity of his right knee disability.  The examiner noted that the Veteran had a total right knee replacement in December 2011 with a revision surgery in March 2013.  The Veteran complained of continuing swelling and knee pain in his right lower extremity.  He reported that his knee pain is treated with Naproxen.  He endorsed flare-ups; specifically, he stated, "[t]here are times that the pain is worse."  The Veteran described the functional impact of these flare-ups as preventing him from walking long distances, as well as interfering with his ability to kneel or squat.  Range of motion testing revealed flexion to 100 degrees with pain and extension to 5 degrees.  There was pain upon weight-bearing.  There was also objective evidence of crepitus in the right knee.  Repetitive motion testing revealed no additional limitation of motion.  The examiner indicated that the Veteran's right knee pain significantly limits his functional ability with repeated use over time.  His functional loss of the right knee manifests as less movement than normal, swelling, disturbance of locomotion, and interference with standing.  The Veteran's muscle strength was 4/5 in the right lower extremity with no evidence of muscle atrophy.  There was no evidence of ankylosis.  There was no objective evidence of recurrent subluxation or lateral instability.  However, there was objective evidence of recurrent effusion.  The Veteran reported the constant use of a cane for ambulation.  The examiner explained that the impact of the Veteran's right knee disability on his ability to perform occupational tasks is that he cannot walk or stand for long periods of time, and cannot kneel down or squat due to knee pain.  The examiner stated that, due to the described functional impairment, it would be difficult for the Veteran to perform in any job that required him to get on his hands and knees or to walk long distances.

Accordingly, for the period dating from February 1, 2013 to March 25, 2013, the Veteran is in receipt of a 60 percent rating.  To this end, the Veteran's right total knee replacement is located in the lower third of his thigh, and pursuant to the amputation rule, set forth at 38 C.F.R. § 4.68, the assigned disability rating may not exceed 60 percent for that knee.  See 38 C.F.R. § 4.71a, DC 5162 (2016).  Therefore, by application of the "Amputation Rule," as set forth at 38 C.F.R. § 4.68, a rating in excess of 60 percent is not available for right total knee replacement from February 1, 2013 to March 25, 2013.

As described above, the Veteran is in receipt of a temporary total evaluation from March 25, 2013 to May 1, 2014 based upon the right total knee replacement revision surgery and the need for convalescence.  He has been assigned a 30 percent evaluation from May 1, 2014.  However, the medical evidence, including VA treatment records, the July 2016 VA examination report, and the statements of the Veteran, indicates that he has experienced chronic and severe residuals following his March 2013 total right knee replacement revision consisting of severe painful motion and chronic edema, such that a 60 percent rating under DC 5055 is warranted from May 1, 2014.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3.  The Veteran is competent to report his perceived level of pain and the Board has no reason to doubt his credibility in indicating a pain level during flare-ups, or his other residuals symptoms of swelling, weakness, and decreased functional capacity.  The Board therefore finds a 60 percent rating is warranted pursuant to DC 5055 from May 1, 2014.  Thus, the benefits sought on appeal are allowed to that extent.

As a 60 percent rating is the highest rating available under DC 5055, the considerations of DeLuca therefore do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code); VAOPGCPREC 36-97 (holding that consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received less than the maximum evaluation" under a particular DC).

The Veteran underwent surgeries for his service-connected right knee and has a residual scar.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Critically, he is separately service-connected for his right knee surgical scar.  See the rating decision dated September 2012.  He has not disagreed with the assigned rating.

As to the ratings and time periods addressed above, the Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's right knee disability have not been so exceptional or unusual that the schedular criteria do not adequately compensate for them.  Here, the Veteran's main symptoms have been pain, decreased motion, swelling, weakness, instability, and limitation of activities.  The Board does not find that the Veteran's symptoms take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2016).  Indeed, the rating schedule and associated regulations compensate for limited motion and other described symptoms.  Although limitation of activities such as walking and standing are not specifically noted in the rating schedule, these are manifestations of knee pain, which is accounted for by the rating schedule.  Cf. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  Moreover, the Veteran has not raised any other issues with respect to the increased rating claims for the right knee disability, nor have any other assertions been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-70 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For the foregoing reasons, the Board finds that a rating in excess of 60 percent for the Veteran's service-connected total right knee replacement must be denied from February 1, 2013 to March 25, 2013; however, a 60 percent rating, but no higher is warranted from May 1, 2014.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to a rating in excess of 20 percent for service-connected meniscectomy with instability prior to December 9, 2011 is denied.

Entitlement to a rating in excess of 10 percent for service-connected meniscectomy of the right knee with DJD and limitation of motion prior to December 9, 2011 is denied.

Entitlement to a rating in excess of 60 percent for service-connected status-post total right knee replacement from February 1, 2013 to March 25, 2013 is denied.

Entitlement to a 60 percent rating, but no higher, for service-connected status-post total right knee replacement is granted from May 1, 2014, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

As described in the Introduction, the Veteran has raised a claim for TDIU based upon his service-connected right knee disability.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for additional development.

As was discussed above, in this decision the Board has increased the disability rating assigned to the Veteran's service-connected status-post right total knee replacement to 60 percent from May 1, 2014.  Clearly, the AOJ has not had the opportunity to consider the Veteran's TDIU claim in light of the Board's grant of a 60 percent disability rating for his service-connected status-post right total knee replacement from May 1, 2014.  Accordingly, the issue of TDIU must be remanded in order for the AOJ to readjudicate the Veteran's TDIU claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

After completing any additional development considered pertinent, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


